DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hyp (US Publication 2015/0250360). 
Regarding claim 1, Hyp teaches a base of a food processing system that includes at least one attachment (figures 1, 3, and 5, attachment 14), the attachment being selectively receivable by the base (figure 4, item 14 can be received by the base proximate slot 30), the base comprising: an attachment mounting area disposed with the base to selectively receive the attachment (figure 3 the area inside the base is considered an attachment mounting area, item 14 engages item 32 in slot item 30) aid attachment mounting area including a drive coupler for applying a pull down force to the attachment (see figure 3 item 22 teeth, which are angled relative to a vertical and considered providing a pull down force); a motor disposed with the base (paragraph 28 teaches a motor); a motor activation assembly associated with said attachment mounting area and said motor, said motor being rendered operable via a vertical force applied to said motor activation assembly when said attachment mounting area receives 
Regarding claim 2, Hyp teaches wherein said motor is not automatically operated when said motor activation assembly is actuated (paragraph 3 teaches “additional user force on the jar after the first engagement member has been retained in the first receiving slot toggles the one or more switches that are required to be toggled to permit operation of the motor”).
Regarding claim 3, Hyp teaches wherein rotation of the attachment is not necessary to render the motor operable (paragraph 26 teaches wall 46 blocks rotation of the tab out of a second vertical section 48 when the plunger is sufficiently depressed).
Regarding claim 4, Hyp teaches wherein application of a continuous external force to the attachment is not necessary to render the motor operable (paragraph 19 teaches a blender that can be used without constant user pressure on the jar assembly).
Regarding claim 5, Hyp teaches wherein said motor remains operable while the attachment is coupled to the base (the switch 40 cannot be activated without the container attached to the base).
Regarding claim 6, Hyp teaches wherein the base further comprises at least one receiving slot and a portion of said motor activation assembly is located within said at least one receiving slot (figure 5 slot 30 which has a portion of the motivation activation assembly including item 32).
Regarding claim 7, Hyp teaches wherein said motor activation assembly further comprises: a switch operably coupled to said motor (figure 5 item 40); a plunger (figure 5 item 32); an actuating rod (rod shown in figure 5 connecting item 40 to item 32); a plunger seat associated with said plunger and said actuating rod, wherein said plunger seat transmits movement between said plunger and said actuating rod to selectively engage said switch (spring shown in figure 5 which is attached to item 32 and item 40). 
Regarding claim 8, Hyp teaches further comprising a detent positioned in said attachment mounting area, wherein said detent is biased into engagement with the attachment to restrict movement of the attachment relative to said base (item 36 blocking surface is considered reading on a detent, paragraph 29 teaches item 36 impedes movement of the concave region of 16 of tab 14 in the release direction).
Regarding claim 9, Hyp teaches wherein said detent extends from a sidewall of said base to engage a side surf ace of the attachment (item 36 is considered extending from having a depth extending from a sidewall of slot 30 and engages a surface of item 14 proximate item 36 as shown in figure 5).
Regarding claim 10, Hyp teaches wherein said side surface of the attachment includes a groove for receiving said detent (figure 5 surface of item 14 that engages item 36 is considered the shape of a groove since it is concave to accept the shape of item 36).
Regarding claim 11, Hyp teaches wherein the base further comprises at least one receiving slot and said detent extends at least partially into said at least one receiving slot (figure 5 slot item 30 where item 36 extends into).
Regarding claim 12, Hyp teaches said detent further comprises an upper portion extending at an angle, and the attachment further comprises at least one engagement member, said upper portion of said detent being positioned vertically adjacent said at least one engagement member when the attachment is coupled to the base (figure 5 item 36 has an angle at its upper most portion which engages item 14 vertically adjacent to item 36).
Regarding claim 13, Hyp teaches wherein said detent provides an indicator that the attachment is coupled to the base (the engagement of item 36 and 14 provides a user with the ability to depress plunger 32 operating the blender, which indicates to the user that the attachment is coupled to the base).
Regarding claim 14, Hyp teaches a food processing system (figures 1-5 show a kitchen blender) comprising: a base including a drive coupler rotatable about an axis of rotation (item 22); an attachment for selective coupling to said base (figure 1 is considered the attachment), said attachment including a driven coupler (paragraph 24 teaches a driving coupling on jar base 12), wherein engagement between said drive coupler and said driven coupler restricts movement of said attachment relative to said base (when the blender base and jar are assembled and the drive and driven coupler are attached, the blender jar does not move relative to the base).
Regarding claim 15, Hyp teaches wherein said engagement between said drive coupler and said driven coupler applies a pull down force to said attachment (figure 3 item 22 teeth, which are angled relative to a vertical and considered providing a pull down force).
Regarding claim 16, Hyp teaches wherein said drive coupler includes a first plurality of angled teeth and said driven coupler includes a second plurality of angled teeth (item 22 is considered having angled teeth, the driven coupler taught in paragraph 24 would inherently require an opposite angled, intermeshed teeth configuration corresponding with item 22 in order to be driven by item 22).
Regarding claim 17, Hyp teaches wherein when said drive coupler and said driven coupler are engaged, said first plurality of teeth and said second plurality of teeth are arranged in intermeshing engagement (item 22 is considered having angled teeth, the driven coupler taught in paragraph 24 would inherently require an opposite angled, intermeshed teeth configuration corresponding with item 22 in order to be driven by item 22). 
Regarding claim 18, Hyp teaches wherein first plurality of angled teeth has a first configuration and said second plurality of angled teeth has a second configuration, said second configuration being opposite said first configuration (item 22 is considered having angled teeth, the driven coupler taught in paragraph 24 would inherently require an opposite angled, intermeshed teeth configuration corresponding with item 22 in order to be driven by item 22).
Regarding claim 19, Hyp teaches wherein at least one of said first plurality of angled teeth and said second plurality of angled teeth includes a sidewall arranged at an angle relative to vertical (item 22 is considered having angled teeth, the driven coupler taught in paragraph 24 would inherently require an opposite angled, intermeshed teeth configuration corresponding with item 22 in order to be driven by item 22, teeth are considered having sidewalls).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hyp (US Publication 2015/0250360). 
Regarding claim 20, Hyp teaches a drive coupler with teeth (item 22) the teeth are shown with an angle, however the reference does not state the specific angle number.
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the angle of the teeth of Hyp in order to obtain the desired number of teeth to drive the driven coupler since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774